Citation Nr: 0301600	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-17 681	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to an increased initial rating for 
residuals, postoperative, of a non-union of the left 
carpal navicular bone, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased initial rating for 
residuals, postoperative, of a non-union of the right 
carpal navicular bone, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and April 2002 decisions 
by the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  The May 1999 decision 
denied service connection for bilateral hearing loss.  The 
April 2002 decision granted service connection for 
bilateral residuals, postoperative, of a non-union of the 
carpal navicular bone, and assigned a 10 percent 
disability rating bilaterally.

The veteran and his wife testified before a Member of the 
Board at a hearing held at the RO in August 2001.  The 
Board remanded the claim in October 2001 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on 
appeal has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claims, the evidence necessary to 
substantiate the claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The veteran has auditory thresholds greater than 40 
decibels at three frequencies bilaterally, and speech 
recognition scores are less than 94 percent bilaterally.

3.  The evidence reasonably shows that the veteran's 
bilateral hearing loss had its origins in service.

4.  Residuals, postoperative, of a non-union of the carpal 
navicular bone are manifested by symptoms that are 
analogous to favorable ankylosis in each wrist.

5.  The veteran is right handed.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).

2.  Residuals, postoperative, of a non-union of the left 
carpal navicular bone are 20 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5214 (2002).

3.  Residuals, postoperative, of a non-union of the right 
carpal navicular bone are 30 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5214 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with 
the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) 
and to the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disabilities  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
December 2001 letter.  See 38 U.S.C.A. § 5103A (West 1991 
& Supp. 2002).  This letter, which includes a summary of 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, 
as well as which portion of that evidence (if any) was to 
be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefits sought on appeal will be discussed 
in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Bilateral Hearing Loss

Factual Background

Service medical records indicate that voice whisper tests 
were 15/15 bilaterally at both the February 1960 entrance 
examination and the July 1962 separation examination.  The 
veteran reported ear, nose and throat trouble on the 
report of medical history at the separation examination.  
In addition, chronic left otitis media was noted on the 
report of medical history at the separation examination.

A private audiogram was conducted in February 1990.  
Puretone thresholds were as follows:

 

Speech recognition scores were 72 percent in the right ear 
and 94 percent in the left ear.

At a March 1999 VA audiology examination puretone 
thresholds were as follows:

 

Speech recognition scores were 94 percent bilaterally.

The veteran and his wife testified before a Member of the 
Board at a hearing held at the RO in August 2001.  The 
veteran stated that he was exposed to loud noises 
throughout his military service.  He indicated that he was 
a company armor (sic) and spent most of his time on the 
shooting range.  He testified that his duties consisted of 
handing out ammunition at the rifle range.  He stated that 
he was not given hearing protection when he was on the 
rifle range.

A VA examination was conducted in February 2002.  The 
veteran reported decreased hearing, which was worse in the 
right ear.  The examiner diagnosed the veteran with 
bilateral sensorineural hearing loss , "probably from 
noise exposure in the army."

A VA audiology examination was conducted in March 2002.  
The veteran reported a history of noise exposure in the 
army.  He also reported exposure to carpentry noise during 
his occupation after service.  Puretone thresholds were as 
follows:

 

Speech recognition scores were 92 percent in the right ear 
and 90 percent in the left ear.  The examiner indicated 
that "due to lack of supporting documentation in the 
[claims file], it appears less likely than not that 
hearing impairment occurred due to noise exposure in 
[service]."

A private audiologist submitted a letter dated May 2002.  
The audiologist indicated that the veteran had provided 
her with a copy of past audiograms, as well as copies of 
his VA records to review.  The veteran reported that his 
primary work assignment in the military involved being on 
the shooting range for many hours each day.  The 
audiologist noted that the veteran's hearing was evaluated 
with the voice whisper test at separation.  She indicated 
that voice whisper tests have been noted to be un-
objective and invalid.  She went on to state that "[w]hile 
it is possible that other factors have contributed to [the 
veteran's] hearing loss...it is [her] professional opinion 
that it is very likely that the majority of hearing loss 
which [the veteran] currently experiences, is due to the 
noise trauma related to military service."  (emphasis in 
original).

Criteria

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

If a hearing loss is incurred while in service, it will be 
considered a disability for which service connection may 
be granted if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the evidence is at least in equipoise 
with regard to the veteran's claim for service connection 
for bilateral hearing loss.  The reasons follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such disease or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); see also Rose v. West, 11 Vet. App. 
169, 171 (1998).

The veteran currently has a level of hearing loss that is 
considered a disability for VA compensation purposes.  His 
auditory threshold is greater than 40 decibels at three 
frequencies bilaterally.  In addition, he has a speech 
recognition score of 92 percent in the right ear and 90 
percent in the left ear.  See 38 C.F.R. § 3.385.

The question of whether the veteran's current diagnosis 
had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
The February 2002 VA examiner indicated that the veteran's 
bilateral sensorineural hearing loss was "probably from 
noise exposure in the army."  However, the March 2002 VA 
examiner indicated that "due to lack of supporting 
documentation in the [claims file], it appears less likely 
than not that hearing impairment occurred due to noise 
exposure in [service]."  Finally, a private audiologist 
reviewed the veteran's records and stated that "[w]hile it 
is possible that other factors have contributed to [the 
veteran's] hearing loss...it is [her] professional opinion 
that it is very likely that the majority of hearing loss 
which [the veteran] currently experiences, is due to the 
noise trauma related to military service."  (emphasis in 
original).

The Board finds that the evidence is at least in equipoise 
with respect to the veteran's claim.  The Board notes that 
the February 2002 VA examiner, whose opinion is favorable 
to the veteran, does not provide reasoning for his 
opinion.  However, the record contains two other competent 
medical opinions, one favorable and one unfavorable, that, 
when viewed liberally, place the evidence in relative 
equipoise on the question of whether the veteran's 
bilateral hearing loss had its origins in service.  A 
definite link is not required in order to establish 
service connection and the opinions for and against the 
claim have plausible support and it does not appear 
necessary or appropriate to seek additional opinions or 
development given that those opinions on file are deemed 
competent and are balanced in terms of their evidentiary 
value.  The Board is mindful of the policy considerations 
in 38 C.F.R. § 3. 303(a) to be applied in claims for 
service connection and general policy considerations set 
forth in 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1997).  Accordingly, service 
connection for bilateral hearing loss is granted.

III.  Increased Rating for Bilateral Wrist Disorder

Factual Background

Service medical records indicate that, in December 1960, 
the veteran complained of pain in the right wrist.  
Physical examination revealed bilateral nonunion 
fractures, old, at the waist of the carponavicular bones.  
Later in December 1960, the veteran had a bone graft, 
autogenous, of the nonunion fracture of the right 
carponavicular with a radial styloidectomy and fixation 
with a carpal scaphoid screw.  The same procedure was 
performed on the left wrist in December 1961.

A February 1963 VA examination report noted that the 
veteran was right handed.

Service connection for a bilateral wrist disorder was 
initially denied in a March 1963 decision.  The veteran 
filed a claim to reopen his claim for service connection 
for a bilateral wrist disorder in May 1998.  A December 
1998 decision found that new and material evidence had not 
been submitted to reopen a claim for service connection 
for a bilateral wrist disorder.  An October 2001 Board 
decision found new and material evidence had been 
submitted with regard to the veteran's claim for service 
connection for a bilateral wrist disorder.  The claim was 
reopened and remanded for a VA examination.  The RO, in an 
April 2002 decision, granted service connection for a 
bilateral wrist disorder and assigned a 10 percent initial 
disability rating for each wrist.  The veteran 
subsequently perfected his appeal with regard to his 
initial disability ratings.

The veteran and his wife testified before a Member of the 
Board at a hearing held at the RO in August 2001.  The 
veteran stated that he had pain whenever he moved his 
thumbs or wrists, and he elaborated about how his 
disability impaired his ability to function.  He indicated 
that he had arthritis in both wrists.

A February 2002 VA examination report noted that the 
veteran reported difficulty closing both hands.  The 
examiner stated that the veteran's strength in both hands 
was reduced to about 5 percent bilaterally.  The veteran 
could not close either fist tightly.  He could not open a 
jar by himself.  He reportedly had chronic intermittent 
pain.  The examiner indicated that the veteran had some 
neuropathy with loss of monofilament nylon.  On 
examination, the veteran had an "obvious physical problem 
with both wrists."

A February 2002 VA examination x-ray report showed a 
metallic screw transfixing the right scaphoid.  The 
skeleton showed osteopenia.  There was no radiographic 
evidence of necrosis identified and no acute fracture was 
seen.  The x-ray of the left wrist showed foreign material 
present in the expected location of the scaphoid.  There 
was osteopenia present without acute fracture or 
dislocation.  Narrowing of the radiocarpal joint was 
present on the left side.

Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.

The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code 
may be more appropriate than another based on such factors 
as an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider 
which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that 
was assigned following the grant of service connection. 
This matter, therefore, is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection. The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might 
require the issuance of separate or "staged" evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Ankylosis of the wrist in a favorable position in 20 
degrees to 30 degrees of dorsiflexion is evaluated as 30 
percent disabling if the major wrist is affected and 20 
percent disabling if the minor wrist is affected.  If not 
in the favorable position, a 30 percent evaluation is 
assigned for the minor wrist and a 40 percent evaluation 
is assigned for the major wrist.  Ankylosis in an 
unfavorable position, in any degree of palmar flexion or 
with ulnar or radial deviation is evaluated as 50 percent 
disabling when there is involvement of the major wrist and 
40 percent disabling where the minor wrist is affected.  
38 C.F.R. § 4.71a, Diagnostic Code 5214.

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with 
the forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 
(2002).  This is the maximum rating available under this 
diagnostic code.

In cases of evaluation of orthopedic injuries there must 
be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The medical nature of the particular disability 
to be rated under a given diagnostic code determines 
whether the diagnostic code is predicated on loss of range 
of motion.  If a musculoskeletal disability is rated under 
a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter 
diagnostic code must be considered in light of sections 
4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition 
of the skin, absence of normal callosity or the like.  38 
C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.);  (b) more movement than 
normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  
(d) excess fatigability;  (e) incoordination, impaired 
ability to execute skilled movements smoothly;  and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  The intent 
of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both 
active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).

Analysis

After having carefully reviewed the evidence of record, 
the Board finds that the evidence supports a rating of 20 
percent for residuals, postoperative, of a non-union of 
the left carpal navicular bone, and 30 percent for 
residuals, postoperative, of a non-union of the right 
carpal navicular bone.

The RO has rated the veteran's bilateral wrist disorder 
under 38 C.F.R. § 4.71a Diagnostic Code 5215.  Under 
Diagnostic Code 5215, the maximum rating available for 
limitation of the motion of the wrist is 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Board finds 
that, given the facts of this case, the veteran may also 
be rated under Diagnostic Code 5214.  See Butts v. Brown, 
5 Vet. App. at 538.

The Board notes that the veteran has not been diagnosed 
with ankylosis of the wrists.  However, the February 2002 
VA examination report, when reviewed in conjunction with 
the testimony furnished by the veteran and his wife at the 
August 2001 hearing, shows that he has significant 
functional impairment of both wrists as a result of his 
disability.  The February 2002 VA examination report noted 
that the veteran's retained strength in each wrist was 
only 5 percent.  He is unable to open jars by himself and 
cannot close either fist tightly.  The VA examiner noted 
an "obvious physical problem with both wrists."  In 
addition, the veteran, at the August 2001 hearing, 
testified that he experiences pain in both wrists whenever 
he moves his thumbs or wrists.  The Board finds that this 
functional loss and pain resulting from the disorders at 
issue is analagous to favorable ankylosis of the wrists.  
Therefore, as he has been noted to be right handed, the 
veteran qualifies for a disability rating of 20 percent 
for the left (minor) wrist and 30 percent for the right 
(major) wrist under 38 C.F.R. § 4.71a, Diagnostic Code 
5214.

The Board further finds that the 20 and 30 percent ratings 
adequately reflect the impairment of the veteran's daily 
activities and that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5214 takes into account the functional 
limitation due to pain, in particular the limited motion 
and pain on movement.  In addition, the evidence does not 
raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim 
to the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign extra-schedular evaluations under 
38 C.F.R. § 3.321(b)(1), in the first instance.  However, 
there is no evidence that the veteran's bilateral wrist 
disorder alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would 
render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Service connection for bilateral hearing loss is granted.

Entitlement to a 20 percent rating for residuals, 
postoperative, of a non-union of the left carpal navicular 
bone is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a 30 percent rating for residuals, 
postoperative, of a non-union of the right carpal 
navicular bone is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

